DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 02/27/2020. 
Claims 1-24 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 02/27/2020 are noted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 7, and 9-24 of U.S. Patent No. 10,603,593.   Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1 and 15 of the ‘593 patent teaches narrower limitations of the Claims 1 and 20 in the present application. The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably .


Instant Application 16/803,894
U.S. Patent 10,603,593
1.    A computer-implemented method, comprising:




















determining, for each of multiple users interacting with an interactive computing environment, that a trained machine learning model classifies observed actions of the user as unauthorized;







obtaining, for each of one or more first users of the multiple users, a verification that the observed actions of the first user are not unauthorized; and































2.    The computer-implemented method of claim 1, further comprising:
receiving training data about a plurality of decisions each specifying whether actions of a user in an interactive computing environment result in access of the user to the interactive computing environment being restricted due to use of cheat software to assist the actions; and
training, based on the received training data, the machine learning model to classify observed actions of a user as authorized or unauthorized.





4.    The computer-implemented method of claim 2 wherein training the machine learning model comprises training a deep neural network model.


obtaining, for each of one or more second users of the multiple users, a verification that the observed actions of the second user are unauthorized; and
restricting, the access of each of the second users to the interactive computing environment.

6.    The computer-implemented method of claim 5 wherein obtaining a verification that the observed actions of the second user are unauthorized comprises interacting with one or more other cheat software detection systems that are separate from the machine learning model and that further assess the observed actions of the second user.

7.    The computer-implemented method of claim 1 wherein the interactive computing environment comprises an interactive gaming 

8.    A non-transitory computer-readable medium with stored contents that cause a computing system to perform automated operations, including:
determining, using a trained model, that observed actions of a user in an interactive execution environment will result in access of the user to the interactive execution environment being restricted due to being similar to other unauthorized actions;
obtaining, based at least in part on the determining, a decision of whether the observed actions of the user are unauthorized and result in the access of the user to the interactive execution environment being restricted due to being assisted by the use of unauthorized software; and
using the obtained decision to further control access to the interactive execution environment, including restricting the access of 

9.    The non-transitory computer-readable medium of claim 8 wherein obtaining a decision of whether the observed actions of the user are unauthorized and result in the access of the user to the interactive execution environment being restricted due to being assisted by the use of the unauthorized software includes interacting with one or more other unauthorized software detection systems that further assess the observed actions.

10.    The non-transitory computer-readable medium of claim 8 wherein the obtained decision indicates that the observed actions are unauthorized, and wherein the using of the obtained decision to further control access to 
banning the user from accessing the interactive execution environment;
suspending the user from use of the interactive execution environment for at least one of a defined period of time or until one or more specified criteria are satisfied; or
reducing a trust score assigned to the user that affects how the interactive execution environment provides functionality to the user.

11.    The non-transitory computer-readable medium of claim 8 wherein the obtained decision indicates that the observed actions are unauthorized, and wherein the using of the obtained decision to further control access to the interactive execution environment includes adding one or more penalty indications to an accumulation for the user that results in other restrictions on the user when the accumulation reaches a specified threshold.



13.    The non-transitory computer-readable medium of claim 8 wherein the determining includes using the trained model to classify user actions in the interactive execution environment as being unauthorized and resulting in access to the interactive execution environment being restricted if a review of the user actions by one or more other unauthorized software detection systems would determine that the user actions are assisted by use of unauthorized software.



15.    The non-transitory computer-readable medium of claim 14 wherein the model is a deep neural network.



17.    The non-transitory computer-readable medium of claim 14 wherein the determining includes, before the interacting with the one or more other unauthorized software detection systems, using the trained model to determine a likelihood that the one or more other unauthorized software detection systems will decide that the observed actions of the user are assisted by the use of the unauthorized software, and identifying the determined likelihood as exceeding a defined threshold for unauthorized user actions.

18.    The non-transitory computer-readable medium of claim 17 wherein the stored contents include software instructions that, when executed, further cause one or more computing systems to perform operations of at least one of the one or more other 

19.    The non-transitory computer-readable medium of claim 17 wherein the stored contents include software instructions that, when executed, further cause a client computing device of the user to perform operations of at least one of the one or more other unauthorized software detection systems by examining at least one of memory on the client computing device or storage on the client computing device for one or more known unauthorized software programs.











20.    A system, comprising:
one or more hardware processors; and
one or more memories with stored instructions that, when executed by at least one of the one or more hardware processors, cause the system to perform automated operations that include:

determining that observed actions of a user in an interactive computing environment are unauthorized due to being similar to other actions that are assisted by use of cheat software, wherein the determining includes using a model trained to classify user actions in the interactive computing environment as 
obtaining, based at least in part on the determining, a decision that the observed actions of the user are unauthorized due to being assisted by the use of cheat software; and


providing information about at least one of the determining that the observed actions of the user in the interactive computing environment are unauthorized or the decision that the observed actions of the user are unauthorized,
wherein the model indicates additional observed actions of a second user in the interactive computing environment are unauthorized due to being similar to other actions that are assisted by use of cheat software, and wherein the stored instructions further 

21.    The system of claim 20 wherein the stored instructions further cause the system to use the obtained decision to restrict access of the user to the interactive computing environment.

22.    The system of claim 21 wherein using of the obtained decision to restrict access of the user to the interactive computing environment includes preventing the access of the user to the interactive computing environment for at least 

23.    The system of claim 20 wherein the model is further trained to classify the user actions in the interactive computing environment as belonging to one of a plurality of types of unauthorized user actions, and wherein the determining that the observed actions of the user in the interactive computing environment are unauthorized includes identifying one of the plurality of types of unauthorized user actions to which the observed actions of the user belong.

24. The system of claim 20 wherein the model is further trained to classify the user actions in the interactive computing environment as being assisted by use of one of a plurality of types of cheat software, and wherein the determining that the observed actions of the user in the interactive computing environment are unauthorized includes identifying one of 


receiving, by one or more computing systems, training data about a plurality of decisions each specifying whether gameplay actions of a user in an interactive game environment result in 
access of the user to the interactive game environment being restricted due to use of cheat software to assist the gameplay actions;  training, by the one or more computing systems, and based on the received training data, a deep neural network model for use in future classifying of further gameplay actions in the interactive game environment as resulting or not resulting in access to the interactive game environment being restricted due to use of cheat software to assist the further gameplay actions;  using, by the one or more computing 

environment as unauthorized and resulting in access being restricted of the user to the interactive game environment due to the observed gameplay actions being similar to other user gameplay actions from the received data that were assisted by use of cheat software;  obtaining, by the one or more computing 
systems, and for each of one or more first users of the multiple users, a verification that the observed gameplay actions of the first user are 
unauthorized and result in the access being restricted of the first user to the interactive game environment, including interacting with one or more other cheat software detection 
obtaining, by the one or more computing systems, and for each of one or more second users of the multiple users that are separate 
from the first users, a verification that the observed gameplay actions of the second user are not unauthorized and do not result in the access being restricted of the second user to the interactive game environment, including 
interacting with the one or more other cheat software detection systems that further assess the observed gameplay actions of the second user;  and 

 
    2.  The computer-implemented method of claim 1 wherein the receiving of the 
training data includes obtaining information from the one or more other cheat 
software detection systems about prior decisions made for a plurality of prior 
gameplay actions of other users in the interactive game environment that 
specify whether the plurality of prior gameplay actions previously resulted in 
the access being restricted of the other users to the interactive game 
environment, and wherein the determining for each of the multiple users 

that the observed gameplay actions of the user will result in the access being 
restricted of the user to the interactive game environment, and identifying the 
determined likelihood as exceeding a defined threshold for unauthorized 
gameplay actions. 
 
    3.  A non-transitory computer-readable medium with stored contents that cause a computing system to perform automated operations including at least: 
determining, by the computing system, that observed actions of a user in an interactive execution environment will result in access of the user to the interactive execution environment being restricted due to being similar to other unauthorized actions, wherein the determining includes using a model 
trained to classify user actions in the interactive execution environment as being unauthorized 
environment being restricted if a review of the user actions by one or more 
other unauthorized software detection systems would determine that the user 
actions are assisted by use of unauthorized software;  obtaining, by the 
computing system and based at least in part on the determining, a decision of 
whether the observed actions of the user are unauthorized and result in the 
access of the user to the interactive execution environment being restricted 
due to being assisted by the use of the unauthorized software, including 
interacting with the one or more other unauthorized software detection systems 
that further assess the observed actions;  storing, by the computing system, 
information about the determining that the observed actions of the user in the 

interactive execution environment being restricted due to being similar to 
other unauthorized actions;  and using, by the computing system, the obtained 
decision to further control access to the interactive execution environment, 
including restricting the access of the user to the interactive execution 
environment if the obtained decision indicates that the observed actions are 
unauthorized, and otherwise updating the trained model to reflect that the 
observed actions of the user are not unauthorized. 
 
    4.  The non-transitory computer-readable medium of claim 3 wherein the 
obtained decision indicates that the observed actions are unauthorized, and 
wherein the using of the obtained decision to further control access to the 

interactive execution environment. 
 
    5.  The non-transitory computer-readable medium of claim 3 wherein the 
obtained decision indicates that the observed actions are unauthorized, and 
wherein the using of the obtained decision to further control access to the 
interactive execution environment includes suspending the user from use of the 
interactive execution environment for at least one of a defined period of time 
or until one or more specified criteria are satisfied. 
 
    6.  The non-transitory computer-readable medium of claim 3 wherein the 
obtained decision indicates that the observed actions are unauthorized, and 
wherein the using of the obtained decision to further control access to the 

the user that affects how the interactive execution environment provides 
functionality to the user. 
 
    7.  The non-transitory computer-readable medium of claim 3 wherein the 
obtained decision indicates that the observed actions are unauthorized, and 
wherein the using of the obtained decision to further control access to the 
interactive execution environment includes adding one or more penalty 
indications to an accumulation for the user that results in other restrictions 
on the user when the accumulation reaches a specified threshold. 
 
    8.  The non-transitory computer-readable medium of claim 3 wherein the 
interactive execution environment is an online game environment, wherein the 

software is cheat software executed on a client computing device of the user, 
and wherein the restricting of the access includes blocking use by the user of 
the online game environment for at least a specified amount of time. 
 
    9.  The non-transitory computer-readable medium of claim 3 wherein the 
stored contents include software instructions that, when executed, further 
cause the computing system to train, before the determining, the model for use 
in future classifying of user actions in the interactive execution environment 
as being assisted by unauthorized software use or not being assisted by 
unauthorized software use, including obtaining and using training data about a 
plurality of decisions each specifying whether indicated user actions in the 

interactive execution environment due to use of unauthorized software to assist 
the user actions. 
 
    10.  The non-transitory computer-readable medium of claim 9 wherein the 
model is a deep neural network that includes multiple hidden layers, and 
wherein training of the model includes using the multiple hidden layers to 
identify patterns in attribute values associated with user actions and 
resulting decisions of whether the user actions are assisted by use of 
unauthorized software or not assisted by use of unauthorized software. 
 
    11.  The non-transitory computer-readable medium of claim 9 wherein 
training of the model includes using deep learning techniques to identify 

decisions of whether the user actions are assisted by use of unauthorized 
software or not assisted by use of unauthorized software. 
 
    12.  The non-transitory computer-readable medium of claim 3 wherein the 
determining includes, before the interacting with the one or more other 
unauthorized software detection systems, using the trained model to determine a 
likelihood that the one or more other unauthorized software detection systems 
will decide that the observed actions of the user are assisted by the use of 
the unauthorized software, and identifying the determined likelihood as 
exceeding a defined threshold for unauthorized user actions. 
 

stored contents include software instructions that, when executed, further 
cause one or more computing systems to perform operations of at least one of 
the one or more other unauthorized software detection systems, including 
obtaining input from multiple other users of the interactive execution 
environment about wherein the observed actions of the user are assisted by the 
use of the unauthorized software. 
 
    14.  The non-transitory computer-readable medium of claim 12 wherein the 
stored contents include software instructions that, when executed, further 
cause a client computing device of the user to perform operations of at least 
one of the one or more other unauthorized software detection systems by 

the client computing device for one or more known unauthorized software 
programs. 
 
    15.  A system, comprising: one or more hardware processors of one or more 
computing systems;  and one or more memories with stored instructions that, 
when executed by at least one of the one or more hardware processors, cause the 
system to perform automated operations for a model use component that include at least: determining that observed gameplay actions of a user in an interactive game environment are unauthorized due to being similar to other gameplay actions that are assisted by use of cheat software, wherein the determining includes using a model trained to classify user gameplay actions in the interactive game environment as being assisted by use of cheat 

obtaining, based at least in part on the determining, and from one or more other cheat software detection systems that further assess the observed gameplay actions, a decision that the observed gameplay actions of the user are unauthorized due to being assisted by the use 
of cheat software;  and 
providing information about at least one of the 
determining that the observed gameplay actions of the user in the interactive game environment are unauthorized or the decision that the observed gameplay actions of the user are unauthorized, 

wherein the model is a trained deep neural network that indicates additional observed gameplay actions of a second user in the interactive game environment are unauthorized due to being similar to other gameplay actions that are assisted by use of cheat software, and 

not being assisted by the use of cheat software, updating the trained deep neural network to reflect that the additional observed gameplay actions of the second user are not being assisted by the use of cheat software. 
 
    16.  The system of claim 15 wherein the stored instructions further cause the system to use the obtained decision to restrict access of the user to the interactive game environment. 
 
    17.  The system of claim 16 wherein using of the obtained decision to restrict access of the user to the interactive game environment includes preventing the access of the user to the interactive game environment for at 

 
    18.  The system of claim 15 wherein the model is further trained to classify the user gameplay actions in the interactive game environment as belonging to one of a plurality of types of unauthorized user gameplay actions, 
and wherein the determining that the observed gameplay actions of the user in the interactive game environment are unauthorized includes identifying one of the plurality of types of unauthorized user gameplay actions to which the observed gameplay actions of the user belong. 
 
    19.  The system of claim 15 wherein the model is further trained to classify the user gameplay actions in the interactive game environment as being assisted by use of one of a plurality of types of cheat software, and wherein the determining that the observed gameplay actions of the user in the interactive 
actions of the user. 




AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



s 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0294075 A1 to Frenkel et al. (hereinafter Frenkel). 

Regarding Claim 1, Frenkel discloses a computer-implemented method, comprising:
determining, for each of multiple users interacting with an interactive computing environment, that a trained machine learning model classifies observed actions of the user as unauthorized (figures 6, 9; ¶¶ 54-55, 59, 99-100,106 discloses the computer system 102 uses the trained neural network to classify the observed gameplay actions of multiple users interacting in the interactive game of being cheating or not) and resulting in access being restricted of the user to the interactive game environment due to the observed gameplay actions being similar to other user gameplay actions from the received data that were assisted by use of cheat software; fig. 6; ¶¶ 54-55, 59, 99-100 discloses barring the user from the interactive game when the received gameplay action data of the user is similar to prior user data from the learning data that indicated the prior user was using cheating software);
obtaining, for each of one or more first users of the multiple users, a verification that the observed actions of the first user are not unauthorized (fig. 6; ¶¶ 54-55, 59, 99-100 discloses the computer system 102 runs one or more reviews to verify whether the gameplay actions of one or more first users are determined to be cheating actions such that the one or more first users are barred from the interactive game), including interacting with one or more other cheat software detection systems that are separate from the trained deep neural network model and that further assess the observed gameplay actions of the first user; fig. 6; ¶¶ 54-55, 59, 99-100 discloses the verification may include a second system and other review systems separate from neural network to assess the gameplay actions of the one or more first users); and


Regarding Claim 2, Frenkel discloses the computer-implemented method of claim 1, further comprising:
receiving training data about a plurality of decisions each specifying whether actions of a user in an interactive computing environment result in access of the user to the interactive computing environment being restricted due to use of cheat software to assist the actions (fig. 6 ¶¶ 54-55, 59, 69, 99-100 discloses using the learning data about multiple decisions each specifying whether the user gameplay actions may result in the user being barred from the interactive game due to the use of cheating software); and
training, based on the received training data, the machine learning model to classify observed actions of a user as authorized or unauthorized (figs. 1, 6, ¶¶ 54-55 discloses the computer system 102 may train a neural network using deep learning using the received learning data to detect cheating … fig. 6, ¶¶ 54-55, 59, 99-100 discloses the neural network can be used to classify the gameplay actions as cheating actions that may or may not result in the user being barred from the interactive game depending if the user is determined to be cheating such as by using cheating software; ¶¶ 54-55, 59, 99-100,106 discloses the computer system 102 uses the trained neural network to classify the observed gameplay actions of multiple users interacting in the interactive game of being cheating or not).

Regarding Claim 3, Frenkel discloses the computer-implemented method of claim 2 wherein the receiving of the training data includes obtaining information about prior decisions made for a plurality of prior actions of other users in the interactive computing environment that specify whether the plurality of prior actions previously resulted in the access being restricted of the other users to the interactive computing environment (fig. 6, ¶¶ 54-55, 59, 99-101  discloses the learning data includes obtaining information from other cheat detecting systems including historical data of supervised decisions about prior gameplay actions that specific whether prior users were determined to be cheating and thus resulted in being barred from prior interactive games), the method further comprising using the trained machine learning model to determine a likelihood that the observed actions of the user will result in the access being restricted of the user to the interactive computing environment (fig. 6, ¶¶ 54-55, 59, 99-101 discloses the trained neural network can output a confidence score (likelihood) of whether any of the multiple users is determined to be cheating and thus may result in those user being barred), and identifying the determined likelihood as exceeding a defined threshold for unauthorized actions (fig. 6, ¶¶ 59, 99-101 discloses at step 630 the confidence score is determined and may result in a user being barred without undergoing a review 660 in the case of exceeding a confidence score or for other factors).

Regarding Claim 4, Frenkel discloses the computer-implemented method of claim 2 wherein training the machine learning model comprises training a deep neural network model (¶¶ 55 discloses the statistical model may be a neural network model using deep learning such that there is multiple hidden layers).


obtaining, for each of one or more second users of the multiple users, a verification that the observed actions of the second user are unauthorized (fig. 6; ¶¶ 54-55, 59, 99-100 discloses the computer system 102 runs one or more reviews to verify whether the gameplay actions of one or more second users are determined not to be cheating actions at step 660, and if the reviews determine that cheating is not detected, the one or more second users are not barred and gameplay is continued); and
restricting, the access of each of the second users to the interactive computing environment (fig. 6; ¶¶ 54-55, 59, 99-100 discloses the verification may include a second system and other review systems separate from neural network to assess the gameplay actions of the one or more second users; fig. 1, 6, 9,  ¶¶ 54-55, 99-101 discloses the computer system 102 may use the decisions at steps 630 and/or 660 to bar the user’s access to the interactive game if the user is determined to be cheating).

Regarding Claim 6, Frenkel discloses the computer-implemented method of claim 5 wherein obtaining a verification that the observed actions of the second user are unauthorized comprises interacting with one or more other cheat software detection systems that are separate from the machine learning model and that further assess the observed actions of the second user (fig. 6; ¶¶ 54-55, 59, 99-100 discloses the verification may include a second system and other review systems separate from neural network to assess the gameplay actions of the one or more second users).

Regarding Claim 7, Frenkel discloses the computer-implemented method of claim 1 wherein the interactive computing environment comprises an interactive gaming environment, and the observed 

Regarding Claim 8, Frenkel discloses a non-transitory computer-readable medium with stored contents that cause a computing system to perform automated operations, including:
determining, using a trained model, that observed actions of a user in an interactive execution environment will result in access of the user to the interactive execution environment being restricted due to being similar to other unauthorized actions (fig. 6; ¶¶ 54-55, 59, 99-100 discloses barring the user from the interactive game when the received gameplay action data of the user is similar to prior user data from the learning data that indicated the prior user was using cheating software);
obtaining, based at least in part on the determining, a decision of whether the observed actions of the user are unauthorized and result in the access of the user to the interactive execution environment being restricted due to being assisted by the use of unauthorized software (fig. 6, ¶¶ 54-55, 59, 99-101 discloses using the learning data about multiple decisions each specifying whether the user gameplay actions may result in the user being barred from the interactive game due to the use of cheating software); and
using the obtained decision to further control access to the interactive execution environment, including restricting the access of the user to the interactive execution environment  if the obtained decision indicates that the observed actions are unauthorized (fig. 1, 6, 9,  ¶¶ 54-55, 99-101 discloses the computer system 102 may use the decisions at steps 630 and/or 660 to bar the user’s access to the interactive game if the user is determined to be cheating), and otherwise updating the trained model to reflect that the observed actions of the user are not unauthorized (fig. 1, 6, 9,  ¶¶ 54-55, 99-101 

Regarding Claim 9, Frenkel discloses the non-transitory computer-readable medium of claim 8 wherein obtaining a decision of whether the observed actions of the user are unauthorized and result in the access of the user to the interactive execution environment being restricted due to being assisted by the use of the unauthorized software includes interacting with one or more other unauthorized software detection systems that further assess the observed actions (fig. 1, 6, 9,  ¶¶ 54-55, 59, 99-101 discloses the cheating determination may interact with one or more review or secondary systems to detect cheating software).

Regarding Claim 10, Frenkel discloses the non-transitory computer-readable medium of claim 8 wherein the obtained decision indicates that the observed actions are unauthorized, and wherein the using of the obtained decision to further control access to the interactive execution environment includes at least one of:
banning the user from accessing the interactive execution environment;
suspending the user from use of the interactive execution environment for at least one of a defined period of time or until one or more specified criteria are satisfied; or
reducing a trust score assigned to the user that affects how the interactive execution environment provides functionality to the user (fig. 6 ¶¶ 100-101 discloses at determination operation 630, the user gameplay actions may be flagged (reduced trust score) such that a high level of review may occur and further may request an additional game be played to collect extra data).



Regarding Claim 12, Frenkel discloses the non-transitory computer-readable medium of claim 8 wherein the interactive execution environment is an online game environment (fig. 9, ¶¶ 28, 59 discloses the interactive game may be an online game), wherein the observed actions of the user are gameplay actions (figs. 6, 9 ¶¶ 28, 55, 99-100 discloses the observed actions are user gameplay actions), wherein the unauthorized software is cheat software executed on a client computing device of the user (figs. 1, 6, 9 ¶¶ 54-55, 59, 100 discloses the unauthorized software may include cheating algorithms such as cheating software on user's computer or phone 122), and wherein the restricting of the access includes blocking use by the user of the online game environment for at least a specified amount of time (figs. 1, 6, 9 ¶¶ 34, 54, 59 discloses barring the user of an online game such as poker until a review which may take between 24 and 48 hours).

Regarding Claim 13, Frenkel discloses the non-transitory computer-readable medium of claim 8 wherein the determining includes using the trained model to classify user actions in the interactive execution environment as being unauthorized (fig. 1, 6, 9,  ¶¶ 54-55, 59, 99-101 discloses using a trained statistical model such as a neural network model to classify user gameplay actions of an 

Regarding Claim 14, Frenkel discloses the non-transitory computer-readable medium of claim 13 wherein the stored contents include software instructions that, when executed, further cause the computing system to train, before the determining, the model for use in future classifying of user actions in the interactive execution environment as being assisted by unauthorized software use or not being assisted by unauthorized software use (figs. 6 ¶¶ 54-55, 59, 69, 99-100 discloses the stored software includes instructions to train the statistical model via learning data to classify the gameplay actions as cheating actions if the user is determined to be using cheating software), including obtaining and using training data about a plurality of decisions each specifying whether indicated user actions in the interactive execution environment result in access being restricted to the interactive execution environment due to use of unauthorized software to assist the user actions (figs. 1, 6, ¶¶ 54-55 discloses the computer system 102 may train a neural network using deep learning using the received learning data to detect cheating … fig. 6, ¶¶ 54-55, 59, 99-100 discloses the neural network can be used to classify the gameplay actions as cheating actions that may or may not result in the user being barred from the interactive game depending if the user is determined to be cheating such as by using cheating software; fig. 6 ¶¶ 54-55, 59, 69, 99-100 discloses using the learning data about multiple decisions each specifying whether the user gameplay actions may result in the user being barred from the interactive game due to the use of cheating software).

Regarding Claim 15, Frenkel discloses the non-transitory computer-readable medium of claim 14 wherein the model is a deep neural network (figs. 1, 6, ¶¶ 54-55 discloses the computer system 102 may train a neural network using deep learning using the received learning data to detect cheating … fig. 6, ¶¶ 54-55, 59, 99-100 discloses the neural network can be used to classify the gameplay actions as cheating actions that may or may not result in the user being barred from the interactive game depending if the user is determined to be cheating such as by using cheating software).

Regarding Claim 16, Frenkel discloses the non-transitory computer-readable medium of claim 14 wherein training of the model includes using deep learning techniques (fig. 6 ¶¶ 54-55, 59, 99-100 discloses the training of the statistical model may use deep learning to identify patterns in behaviors or values associated with user actions to determine if the user actions indicate the user using cheating software or not; figs. 1, 6, ¶¶ 54-55 discloses the computer system 102 may train a neural network using deep learning using the received learning data to detect cheating … fig. 6, ¶¶ 54-55, 59, 99-100 discloses the neural network can be used to classify the gameplay actions as cheating actions that may or may not result in the user being barred from the interactive game depending if the user is determined to be cheating such as by using cheating software). 

Regarding Claim 17, Frenkel discloses the non-transitory computer-readable medium of claim 14 wherein the determining includes, before the interacting with the one or more other unauthorized software detection systems, using the trained model to determine a likelihood that the one or more other unauthorized software detection systems will decide that the observed actions of the user are assisted by the use of the unauthorized software (fig. 6, ¶¶ 54-55, 59, 99-101 discloses the trained neural network can output a confidence score (likelihood) of whether any of the multiple users is 

Regarding Claim 18, Frenkel discloses the non-transitory computer-readable medium of claim 17 wherein the stored contents include software instructions that, when executed, further cause one or more computing systems to perform operations of at least one of the one or more other unauthorized software detection systems, including obtaining input from multiple other users of the interactive execution environment about wherein the observed actions of the user are assisted by the use of the unauthorized software (fig. 1, 6, 9,  ¶¶ 54-55, 59, 99-101 discloses the computer system 102 can bar the user from the interactive game for using cheating software).

Regarding Claim 19, Frenkel discloses the non-transitory computer-readable medium of claim 17 wherein the stored contents include software instructions that, when executed, further cause a client computing device of the user to perform operations of at least one of the one or more other unauthorized software detection systems by examining at least one of memory on the client computing device or storage on the client computing device for one or more known unauthorized software programs (figs. 1-2, ¶¶ 57, 59 discloses the computer system 102 may cause the terminals 204 of the user to search for and identify injections of unauthorized codes from the user terminals 204 by using memory injection components, form grabbing components, etc.).

Regarding Claim 20, Frenkel discloses a system, comprising:

one or more memories with stored instructions that, when executed by at least one of the one or more hardware processors (figs. 1, 3, ¶¶ 40-41, 69-70 discloses storage arrangement 308 includes software to be executed by the processors to perform automatic operations for a statistical model), cause the system to perform automated operations that include:
determining that observed actions of a user in an interactive computing environment are unauthorized due to being similar to other actions that are assisted by use of cheat software (figs. 1, 6, 9, figs. 1, 3, ¶¶ 54-55, 59, 99-101 discloses determining if the gameplay actions of a user in an interactive game are unauthorized or cheating due to being similar to prior data that indicated use of cheating software such as automated gameplay software), wherein the determining includes using a model trained to classify user actions in the interactive computing environment as being assisted by use of cheat software or not assisted by use of cheat software (figs. 1, 6, 9, figs. 1, 3, ¶¶ 54-55, 59, 99-101 discloses using a trained statistical model to classify user gameplay actions as using or not using cheating software);
obtaining, based at least in part on the determining, a decision that the observed actions of the user are unauthorized due to being assisted by the use of cheat software (figs. 1, 6, 9, figs. 1, 3, ¶¶ 54-55, 59, 99-101 discloses the computer system 102 runs one or more reviews or secondary systems to determine that the user gameplay actions do indicate cheating such as by the use of cheating software); and
providing information about at least one of the determining that the observed actions of the user in the interactive computing environment are unauthorized or the decision that the observed actions of the user are unauthorized (figs. 1, 6, 9, figs. 1, 3, ¶¶ 
wherein the model indicates additional observed actions of a second user in the interactive computing environment are unauthorized due to being similar to other actions that are assisted by use of cheat software (figs. 6 ¶¶ 54-55, 59, 99-101 discloses the statistical model may determine that the received user gameplay action data is similar to prior user that indicated automated gameplay software or other cheating software was being used), and wherein the stored instructions further cause the system to perform additional operations for a model training component that include at least, in response to a second obtained decision that the additional observed actions of the second user are not being assisted by the use of cheat software (figs. 6 ¶¶ 54-55, 59, 99-101 discloses at operation 660, one or more reviewing/secondary systems further assess the actions of a second user that may indicate the second user is not using cheating software), updating the model to reflect that the additional observed actions of the second user are not being assisted by the use of cheat software (figs. 6 ¶¶ 54-55, 55, 59, 99-101 discloses the learning data may be supervised to assure that second user's gameplay actions are not determined to be assisted by cheating software).

Regarding Claim 21, Frenkel discloses the system of claim 20 wherein the stored instructions further cause the system to use the obtained decision to restrict access of the user to the interactive computing environment (figs. 6 ¶¶ 54, 99-101 discloses the computer system 102 may bar the user from the interactive game based on the decision at operations 630 and/or 660).



Regarding Claim 23, Frenkel discloses the system of claim 20 wherein the model is further trained to classify the user actions in the interactive computing environment as belonging to one of a plurality of types of unauthorized user actions (figs. 6 ¶¶ 54-55, 59 discloses the statistical model is trained to classify user game actions as cheating such by colluding, using cheating software such as automated gameplay software, or by another cheating activity), and wherein the determining that the observed actions of the user in the interactive computing environment are unauthorized includes identifying one of the plurality of types of unauthorized user actions to which the observed actions of the user belong figs. 6 ¶¶ 54-55, 99-101 discloses the determination at operation 630 can determine that user actions correlate with using automated gameplay software such as by response times).

Regarding Claim 24, Frenkel discloses the system of claim 20 wherein the model is further trained to classify the user actions in the interactive computing environment as being assisted by use of one of a plurality of types of cheat software (figs. 6 ¶¶ 54-55, 59 discloses the statistical model can be used to classify the user gameplay actions as being assisted using one or more of different cheating algorithms), and wherein the determining that the observed actions of the user in the interactive computing environment are unauthorized includes identifying one of the plurality of types of cheat software used to assist the observed actions of the user (figs. 6 ¶¶ 59, 99-101 discloses the 


Conclusion
Claims 1-24 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/S.N.H/Examiner, Art Unit 3715      

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715